UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 18-1682


JAMES B. SPENCER; DORIS E HOLT, Estate of Doris E. Holt,

                 Plaintiffs - Appellants,

           and

RODNEY LAIL, a/k/a Keith Lail, a/k/a Rodney Keith Lail; IRENE
SANTACROCE;    RICKY   STEPHENS;     MARGUERITE    STEPHENS;
NICHOLAS C. WILLIAMSON; DAN GREEN,

                 Plaintiffs,

           v.

HORRY COUNTY, SOUTH CAROLINA; STATE OF SOUTH CAROLINA;
SOUTH CAROLINA LAW ENFORCEMENT DIVISION; DAVID
CALDWELL; LARRY GAINEY; MICHAEL PRODAN; MARK KEEL;
JOHNNY MORGAN, Horry County Police Chief ,

                 Defendants - Appellees,

           and

UNITED STATES OF AMERICA; N JOHN BENSON; PHIL CELESTINI;
PAUL GARDNER; DAVID M HARDY; KERRY HAYNES; THOMAS
ISABELLA, JR.; MICHAEL KIRKPATRICK; THOMAS MARSH; MONTE
DELL MCKEE; MATTHEW PERRY; GEORGE SKALUBA; CHRIS
SWECKER; NOEL HEROLD; FEDERAL BUREAU OF INVESTIGATIONS;
UNITED STATES GOVERNMENT; UNKNOWN JOHN DOES,

                 Defendants,

           and
JAY SALEEBY, Aiken, Bridges, Nunn, Elliott & Tyler, P.A.; SOUTH
CAROLINA STATE BUDGET AND CONTROL BOARD,

             Movants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:11-cv-00977-MGL)


Submitted: February 21, 2019                                      Decided: March 20, 2019


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John P. Batson, JOHN P. BATSON, LAW OFFICE, Augusta, Georgia, for Appellants.
Eugene H. Matthews, RICHARDSON PLOWDEN & ROBINSON, P.A., Columbia,
South Carolina; James M. Saleeby, Jr., AIKEN BRIDGES ELLIOTT TYLER &
SALEEBY, P.A., Florence, South Carolina; Andrew F. Lindemann, LINDEMANN
DAVIS & HUGHES, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      James B. Spencer and the Estate of Doris E. Holt appeal the district court’s orders

adopting the recommendation of the magistrate judge and dismissing the claims against

some of the Appellees for failure to effect service of process, adopting the

recommendation of the magistrate judge and dismissing the remaining claims with

prejudice, and denying reconsideration.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Spencer v. South Carolina, No. 3:11-cv-00977-MGL (D.S.C. Aug. 30, 2012; Sept. 19,

2013; Jan. 31, 2014; Mar. 1, 2018; & May 16, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            3